           Case 1:17-vv-00397-UNJ Document 56 Filed 10/17/18 Page 1 of 6




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-397V
                                      Filed: July 30, 2018
                                        UNPUBLISHED


    JAMES BAUMANN,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Table Injury;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                    FINDING OF FACT AND RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
        On March 21, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered left shoulder injuries resulting from
adverse effects of an influenza (“flu”) vaccine administered November 19, 2015.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters. Following a fact hearing held in the case, the undersigned finds that
petitioner suffered a shoulder injury related to vaccine administration (“SIRVA”), the
onset of which occurred within 48 hours or vaccination. Accordingly, the undersigned
further finds that petitioner is entitled to compensation for a Table Injury of SIRVA
following receipt of a flu vaccine.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                      1
              Case 1:17-vv-00397-UNJ Document 56 Filed 10/17/18 Page 2 of 6



        I.        Procedural History

       The petition in this case was filed on March 21, 2017, along with exhibits marked
1-5, including a vaccination record as well as medical records from Beth Family Health
(Dr. Chamberlain), Dr. Kuhn, and Bethel Physical Therapy. Additional medical records
from prior to petitioner’s injury-causing vaccination were later filed as Exhibit 7 on June
6, 2017. Affidavits by petitioner marked as Exhibits 6 and 8 were filed on March 27,
2017, and June 7, 2017, respectively.

        On December 11, 2017, respondent filed his Rule 4(c) report in which he argued
that this case is not appropriate for compensation. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent asserted that “petitioner had a prior history of shoulder pain one
year before receiving his flu vaccine. In addition, petitioner cannot establish that the
onset of his shoulder pain occurred within forty-eight hours of the receipt of his
November 19, 2015 flu vaccine. Petitioner did not seek treatment or report any
shoulder pain until February 2016, three months after his vaccine. Significantly, at that
time, he did not associate his flu vaccine with the onset of his shoulder pain during
multiple medical visits . . . It was not until five months post-vaccine that petitioner began
to report that the onset of his shoulder pain occurred immediately after his November
19, 2015 flu vaccine, apparently after finding information about SIRVA [shoulder injury
related to vaccine administration] on the internet.” Id. at 5 (internal citations omitted).

     On March 15, 2018, petitioner filed additional witness affidavits by Denise
Baumann as well as petitioner’s employers, Amy and Edward Yasko. (ECF Nos. 34-35.)

     A video fact hearing was subsequently held on May 9, 2018. Mr. and Mrs.
Baumann testified. See Transcript of Proceedings (“Tr.”) held May 31, 2018 (ECF No.
45).

        II.       Summary of Relevant Medical Records 3

       Petitioner received a flu vaccine in his left arm on November 19, 2014. Ex. 9, p.
1. Three months later, on February 17, 2016, petitioner presented to his primary care
physician (Dr. Chamberlain) with, inter alia, a complaint of shoulder pain. Ex. 2, p. 18.
The history of present illness is marked only “M.M.” Exam revealed painful range of
motion and petitioner was referred to physical therapy. Id. Petitioner returned to Dr.
Chamberlain on March 2, 2016, for a follow-up regarding his shoulder pain. Ex. 2, p. 21.
Petitioner was given physical therapy and orthopedic referrals. Id. A further visit on
March 30, 2017, reflected ongoing shoulder pain. Ex. 2, p. 28.

       On April 11, 2016, petitioner presented for a physical therapy evaluation. Ex. 2,
pp. 37-38. Petitioner reported that he developed left shoulder pain following a flu



3 The following is an abbreviated history of petitioner’s medical records as most relevant to determining

the onset of his shoulder injury. However, the undersigned has reviewed the entirety of petitioner’s
medical records and considered the whole record in reaching her findings.



                                                     2
           Case 1:17-vv-00397-UNJ Document 56 Filed 10/17/18 Page 3 of 6



vaccine in November. 4 He indicated that he had done internet research on the subject.
Id. Petitioner was assessed as having poor active range of motion due to pain. Id.

      On May 17, 2016, petitioner reported to his physician that he had seen no
improvement after one month of physical therapy. Ex. 2, p. 31. He was referred to an
orthopedist and further physical therapy. Id. He attended four more physical therapy
sessions, reporting minimal improvement. Id. at 41.

        On June 27, 2016, petitioner was seen by an orthopedist (Dr. Kuhn). Ex. 3, p.
13-15. Petitioner reported that he had “pain since he got a flu shot in November 2015,
pain much worse with movement and very sharp at times.” 5 Id. at 13. Petitioner had
positive signs of impingement and was diagnosed as having inflammation of the rotator
cuff, either bursitis or tendonitis. Id. at 15.

         Previously, petitioner had reported a workplace injury in September of 2014 that
resulted in shoulder pain. Ex. 7, p. 32. The notation did not mark whether the right or
left shoulder was impacted. Id. Petitioner was recommended ibuprofen and to avoid
lifting heavy objects for two weeks. Id. No further notations regarding this shoulder pain
are included in any of petitioner’s medical records.

       Petitioner’s medical records also indicate that petitioner established care with Dr.
Chamberlain on August 4, 2015, after relocating from England (Ex. 2, p. 6), but that he
did not gain health insurance until January 1, 2016 (Ex. 4, p. 35). A notation on
November 19, 2015, indicated that at that time petitioner was still looking for insurance.
Ex. 2, p. 14.

        III.    Fact Hearing and Findings of Fact
        In addition to the above medical records, the undersigned heard testimony from
petitioner, James Baumann, and his wife, Denise Baumann. The undersigned felt that
Mr. and Mrs. Baumann credibly explained Mr. Baumann’s prior pre-vaccination report of
shoulder pain as well as the facts and circumstances of his vaccine injury and his
subsequent pattern of treatment for that injury. Among other things, the Baumanns
testified that Mr. Baumann experienced pain immediately following his vaccination as
well as limitations in motion immediately or within a week, but that he did not seek
immediate medical care due in large part to his lack of health insurance. Tr. 18, 32-33,
43-44, 59-60. He also testified that he told Dr. Chamberlain he believed his pain was
caused by his vaccination, but that she was not receptive to that explanation. Tr. 40, 62-



4The therapist included an onset date of 11/01/2015 in the record, though his notes do not reflect that
petitioner provided a specific date of vaccination. Nor is a specific vaccination date listed on the patient
questionnaire completed by petitioner at that time. Ex. 4, p. 27. The history provided indicates that
“Patient reports that he has been experiencing left shoulder pain following a flu shot in November.” Ex. 2,
p. 37.

5 At a different point in his record, Dr. Kuhn misplaces the injurious vaccination as having occurred four

months prior, which would place it in February of 2016. Ex. 3, p. 14. In all instances, however, Dr. Kuhn
notes that petitioner reported the onset of his shoulder pain as related to the flu shot, occurring “ever
since” the vaccination.

                                                     3
               Case 1:17-vv-00397-UNJ Document 56 Filed 10/17/18 Page 4 of 6



63. The undersigned found the testimony to be consistent with and well corroborated by
the medical records.
       At the conclusion of the hearing, the undersigned read her findings of fact into
the record as follows:
            After having reviewed all of the exhibits, the medical records, the record of
            the orthopedist and physical therapist and heard the testimony today as
            well as seen the demonstration by Mr. Baumann, I issue the following
            findings of fact:

            The issues requiring this fact hearing today are whether the onset of
            Petitioner’s symptoms occurred within 48 hours, in light of the fact there
            was a delay in seeking medical treatment. The time period for the first
            manifestation of symptoms for a shoulder injury related to vaccine
            administration, under the rules and regulations which govern the Vaccine
            Program is less than 18 or equal to 48 hours. I find that the date of
            vaccination was November 19th, 2015, and I find that the location or site
            of administration was the left arm. I base that on the medical records and
            the testimony given today.

            A vaccine recipient shall have considered to have suffered SIRVA, or
            shoulder injury related to vaccine administration, if the recipient manifests
            the following: First, no history of pain, inflammation or dysfunction of the
            affected shoulder prior to IM vaccine administration that would explain the
            alleged signs, symptoms, examination findings and/or diagnostic studies
            occurring after the vaccine injection.

            With regard to the first criteria, I find that Mr. Baumann had no history of
            pain, inflammation or dysfunction of his left shoulder prior to flu vaccine
            administration. His medical records do contain entry of a shoulder injury,
            which occurred in 2014. 6 Mr. Baumann and his wife have testified today
            that that occurred in his right shoulder and explained the facts and
            circumstances of that prior injury. That appeared to be a limited injury, and
            based on the testimony and the medical records, it appeared to involve his
            right shoulder and not his left shoulder. I find that Mr. Baumann had no
            prior left shoulder injury or problem and no history of pain, inflammation or
            dysfunction of his left shoulder which would explain his condition.

            The next criteria is that the pain occurred within the specified time frame of
            48 hours. As to onset, I find that based on the Petitioner’s testimony here
            today and the documentation by Dr. Kuhn, Dr. Chamberlain and the
            physical therapist, that he had his onset within 48 hours. 7 I also find that
            based on the testimony of Denise Baumann, and I find her testimony on
            that issue to be credible.

6
    See Ex. 5, p. 59.
7
    See, e.g. Ex. 2, pp. 18, 21, 28, 37-38; Ex. 3, pp. 13-15.

                                                                4
                 Case 1:17-vv-00397-UNJ Document 56 Filed 10/17/18 Page 5 of 6




            The next criteria is that the pain and reduced range of motion be limited to
            the shoulder in which the IM vaccine was administered. Based on the
            medical records from the orthopedic -- orthopedist, 8 the physical therapist 9
            and the testimony here today, I find that Petitioner’s pain and reduced
            range of motion are limited to his left shoulder, in which the vaccine was
            administered. I also find that based on the testimony Mr. and Mrs.
            Baumann given here today.

            The next criteria is that there be no other condition or abnormality that
            would explain the patient’s symptoms. Based on my review of all of the
            medical records and the testimony given here today, I find there is no
            other condition or abnormality that would explain Mr. Baumann’s
            symptoms.

            This concludes my findings.

Tr. 78-80.

            IV.      Ruling on Entitlement
       Effective for petitions filed beginning on March 21, 2017, a shoulder injury related
to vaccine administration, or “SIRVA,” is an injury listed on the Vaccine Injury Table
(“Table”). See National Vaccine Injury Compensation Program: Revisions to the
Vaccine Injury Table, Final Rule, 82 Fed. Reg. 6294, Jan. 19, 2017; National Vaccine
Injury Compensation Program: Revisions to the Vaccine Injury Table, Delay of Effective
Date, 82 Fed. Reg. 11321, Feb. 22, 2017 (delaying the effective date of the final rule
until March 21, 2017). Pursuant to the Vaccine Injury Table, a SIRVA is compensable if
it manifests within 48 hours of the administration of a flu vaccine. 42 C.F.R. § 100.3(a).
The criteria establishing a SIRVA under the accompanying Qualifications and Aids to
Interpretation are as follows:
            A vaccine recipient shall be considered to have suffered SIRVA if such
            recipient manifests all of the following: (i) No history of pain, inflammation
            or dysfunction of the affected shoulder prior to intramuscular vaccine
            administration that would explain the alleged signs, symptoms,
            examination findings, and/or diagnostic studies occurring after vaccine
            injection; (ii) Pain occurs within the specified time-frame; (iii) Pain and
            reduced range of motion are limited to the shoulder in which the
            intramuscular vaccine was administered; and (iv) No other condition or
            abnormality is present that would explain the patient’s symptoms (e.g.
            NCS/EMG or clinical evidence of radiculopathy, brachial neuritis,
            mononeuropathies, or any other neuropathy).

42 C.F.R. § 100.3(b)(10).

8
    See Ex. 3.
9
    See Ex. 4.

                                                   5
        Case 1:17-vv-00397-UNJ Document 56 Filed 10/17/18 Page 6 of 6



     In view of the evidence of record and the above factual findings, the
undersigned finds that petitioner is entitled to compensation for a SIRVA.


IT IS SO ORDERED.


                               s/Nora Beth Dorsey
                               Nora Beth Dorsey
                               Chief Special Master




                                        6
